DECLARATION OF STEPHANIE NICOLE HIGGINS
1, Stephanie Nicole Higgins, hereby declare as follows:
l. I have personal knowledge of the matters stated herein and would

testify to the same if called as a witness in Court.

‘a I am over eighteen years of age and am otherwise competent to
testify.

a I currently live in Philadelphia, Pennsylvania, which is in Philadelphia
County.

4. I am a registered voter at my current address and have been since
2018.

5. I am 32 years old and my racial background is white.

6. For the November 2020 general election, I voted by absentee ballot. I
did so because I am currently in my third trimester of a high-risk pregnancy, which
puts me at risk of serious complications from a COVID-19 infection.

7. I submitted my absentee ballot on or around October 21, 2020 to the
official dropbox at the satellite election office located at CAPA High School, 901
S. Broad St., Philadelphia, PA. I recently checked the status of my ballot on the PA
ballot tracker website and it is marked as “vote recorded,” which I understand to

mean my ballot was properly filled out, submitted, and counted.
S. ] understand that this lawsuit seeks to invalidate my vote and those of
many thousands of other people who voted absentee, even though I voted properly,

legally, and am a fully qualified and registered voter.

9. Asa mother-to-be, it was particularly important for me to cast a ballot
in this election, the outcome of which will affect my child’s future. I would be
extremely upset if my vote was not counted and my voice was silenced despite the

fact that I did everything I was supposed to do in order to safely vote.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury, under the laws of
the United States, that the foregoing is true and correct to the best of my

knowledge.

Dated this 10 day of November, 2020.

ow

Stephanie Nicole

 
   

igeins
